Citation Nr: 1103983	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  07-36 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES


1.  Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and bipolar disorder.  

2.  Entitlement to an increased rating for bilateral hearing 
loss, currently assigned a noncompensable evaluation.

3.  Entitlement to a total rating based upon individual 
unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating decision of the Montgomery, 
Alabama, Department of Veterans Affairs (VA) Regional Office 
(RO).  

The issues of entitlement to service connection for 
diabetes mellitus and entitlement to service connection 
for tinnitus have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans seeks entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD and bipolar 
disorder.  VA treatment records reflect that the Veteran has been 
diagnosed with numerous psychiatric symptoms, to include major 
depression with psychotic features, generalized anxiety disorder, 
and paranoid personality disorder.  

The Veteran alleges that his current psychiatric disorders were 
caused by several in-service stressors:  (1) being exposed to 
enemy fire while constructing airstrips in Vietnam; (2) seeing a 
Private First Class "Riggs" shoot a Vietnamese person in a rice 
paddy at night; and (3) firing upon and killing an 8-year old 
Vietnamese girl who had thrown a grenade in a "little village in 
[the] north" of Vietnam.  

The Veteran's service personnel records reveal that he was a 
truck driver attached to the 73rd Engineering Company, 35th 
Engineering Group, in Phan Thiet, Vietnam.  The Veteran served in 
the Republic of Vietnam from October 1970 to April 6, 1971.  In 
this regard, the Board notes an April 2009 search for records 
from the 73rd Engineering Company, 35th Engineering Group from 
October 1970 to April 1971  yielded no findings that the Veteran 
or his unit came under rocket or mortar attacks.  It was 
specifically determined that "search of the on-line information, 
there is no evidence to show the location where this veteran was 
stationed ever came under rocket or mortar attack during the less 
than 6 months he was assigned in-country."  His remaining two 
stressors are essentially incapable of being verified.  However, 
the Veteran has also vaguely related that his PTSD was also 
related to his overall fear of being in country.  He also 
expressed that the shooting deaths of his son and relative also 
contributed to his current psychiatric state.  

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

However, on July 13, 2010, VA published a final rule that amended 
its adjudication regulations governing service connection for 
PTSD by liberalizing, in certain circumstances, the evidentiary 
standard for establishing the required in-service stressor.  
Specifically, the final rule amends 38 C.F.R. § 3.304(f) by 
redesignating current paragraphs (f)(3) and (f)(4) as paragraphs 
(f)(4) and (f)(5), respectively, and by adding a new paragraph 
(f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is 
related to the veteran's fear of hostile military 
or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the 
claimed stressor is adequate to support a 
diagnosis of [PTSD] and that the veteran's 
symptoms are related to the claimed stressor, in 
the absence of clear and convincing evidence to 
the contrary, and provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the veteran's service, the 
veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  
For purposes of this paragraph, "fear of hostile 
military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted 
with an event or circumstance that involved actual 
or threatened death or serious injury, or a threat 
to the physical integrity of the veteran or 
others, such as from an actual or potential 
improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or 
mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly 
military aircraft, and the veteran's response to 
the event or circumstance involved a psychological 
or psycho-physiological state of fear, 
helplessness, or horror.

See 75 Fed. Reg. 39843 (July 13, 2010).

While effective on July 13, 2010, this final rule applies to an 
application for service connection for PTSD that was appealed to 
the Board before July 12, 2010 but has not been decided by the 
Board as of that date.

The records reveals that the Veteran has been incarcerated by the 
Alabama Department of Corrections since approximately 2001 or 
2002.  He is currently incarcerated in the Mental Health Unit at 
the Bullock Correctional Facility in Union Springs, Alabama.  He 
is not scheduled to be released until May [redacted], 2015.  Although the 
Veteran failed to report to a general VA examination scheduled in 
October 2005 to develop his claim for entitlement to a non-
service connection pension, it is apparent that he was unable to 
attend due to his incarceration.  

Although VA's ability to provide assistance to incarcerated 
Veterans is limited by the circumstances of the Veteran's 
incarceration, VA adjudicators must "tailor their assistance to 
the peculiar circumstances of confinement.  Such individuals are 
entitled to the same care and consideration given to their fellow 
Veterans."  Bolton v. Brown, 8 Vet. App. 185, 191 (1995), quoting 
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  To this end, VA 
provides guidelines for the examination of incarcerated Veterans.  
Specifically, the Agency of Original Jurisdiction or the local 
Veterans Health Administration (VHA) Medical Examination 
Coordinator is to confer with prison authorities to determine 
whether the Veteran should be escorted to a VA medical facility 
for examination by VHA personnel.  If that is not possible, the 
Veteran may be examined at the prison by: (1) VHA personnel; (2) 
prison medical providers at VA expense; or (3) fee-basis 
providers contracted by VHA.  See VA ADJUDICATION PROCEDURE 
MANUAL, M21-1MR, Part III.iv.3.A.11.d (2008).

In light of the cumulative record and the amended regulation 
discussed above, the RO should arrange for the Veteran to undergo 
an examination to determine the nature and etiology of his 
claimed psychiatric disorder(s) on appeal.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

The Veteran also seeks an increased evaluation for his service-
connected bilateral hearing loss, which is currently rated as 
noncompensable.  VA's statutory duty to assist the Veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability will 
be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).  
Although the Veteran failed to report to his scheduled VA 
audiological examination in January 2005, it is apparent that he 
was unable to attend due to his incarceration.  The Board 
reiterates that, in the case of a incarcerated Veteran, the 
Agency of Original Jurisdiction or the local VHA Medical 
Examination Coordinator is to confer with prison authorities to 
determine whether the Veteran should be escorted to a VA medical 
facility for examination by VHA personnel.  If that is not 
possible, the Veteran may be examined at the prison by: (1) VHA 
personnel; (2) prison medical providers at VA expense; or (3) 
fee-basis providers contracted by VHA.  As such, the Board finds 
that the Veteran's claim for an increased evaluation for 
bilateral hearing loss must also be remanded for a 
contemporaneous examination.  

The Veteran also seeks entitlement to a TDIU.  The Court has held 
that when a determination on one issue could have a significant 
impact on the outcome of another issue, such issues are 
considered inextricably intertwined and VA is required to decide 
those issues together.  Harris v. Derwinski, 1 Vet. App. 180 
(1991).  The claim of entitlement to a TDIU requires 
consideration of the effect on employability of all service-
connected disabilities.  The determination regarding the remanded 
issues of entitlement to service connection for an acquired 
psychiatric disorder and an increased rating for the Veteran's 
service-connected bilateral hearing loss could impact the 
Veteran's TDIU claim.  See also Rice v. Shinseki, 22 Vet. App. 
447, 453 (2009).  The Board therefore finds these issues to be 
inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1. The RO should again attempt to obtain all 
of the Veteran's treatment records from the 
Mental Health Unit at the Bullock 
Correctional Facility, P.O. Box 5107, Union 
Springs, Alabama 36089-5107.  All efforts to 
obtain these records should be fully 
documented in the claims file.  If no records 
exist, the Bullock Correctional Facility 
should be asked to provide a negative 
response.

2.  Thereafter, the Veteran should be 
afforded a VA psychiatric examination to 
determine the nature and etiology of his 
claimed psychiatric disorder(s).  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims file and a copy of this remand must be 
made available to the examiner for review of 
the case.  A notation to the effect that this 
record review took place should be included 
in the report of the examiner.  

Based on a review of the claims folder, 
examination of the Veteran, and utilizing 
sound medical principles, the examiner is 
requested to offer an opinion, with full 
supporting rationale, as to whether the 
Veteran has PTSD meeting the criteria of the 
American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders 
(4th ed. 1994), and, if so, whether it is at 
least as likely as not (50 percent 
probability or greater) that the Veteran's 
PTSD is the result of any in-service claimed 
event.  

In so doing, the VA examiner should determine 
whether the claimed stressor is related to 
his fear of hostile military or terrorist 
activity.  Thereafter, the VA examiner should 
confirm whether the claimed stressor is 
adequate to support a diagnosis of PTSD and 
whether the Veteran's symptoms are related to 
the claimed stressor.  If a diagnosis of PTSD 
is deemed appropriate, the examiner must 
identify the specific stressor(s) underlying 
the diagnosis, and should comment upon the 
link between the current symptomatology and 
the Veteran's claimed stressor(s). 

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" means 
that a veteran experienced, witnessed, or was 
confronted with an event or circumstance that 
involved actual or threatened death or 
serious injury, or a threat to the physical 
integrity of the veteran or others, such as 
from an actual or potential improvised 
explosive device; vehicle-imbedded explosive 
device; incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the veteran's 
response to the event or circumstance 
involved a psychological or psycho-
physiological state of fear, helplessness, or 
horror.

If the Veteran is found to have a psychiatric 
diagnosis other than PTSD, the examiner is 
requested to render an opinion as to whether 
it is at least as likely as not (a 50 percent 
probability or greater) that any such 
diagnosed psychiatric disorder had its onset 
in service or is otherwise etiologically 
related to his active service.  

The rationale for all opinions expressed 
should be provided in a legible report.  If 
the examiner cannot provide an opinion 
without resorting to mere speculation, such 
should be stated along with a supporting 
rationale.

3.  The RO should then schedule the Veteran 
for a VA examination to determine the nature 
and extent of his service-connected bilateral 
hearing loss.  The claims file must be made 
available to the examiner in conjunction with 
the examination.  Audiometric and speech 
discrimination testing should be performed.  
The results of the testing must be included 
in the examination report, even if they are 
deemed invalid.  If deemed warranted, the 
examiner should discuss the 
relevancy/reliability of the test results 
with accompanying rationale.

All pertinent pathology should be noted in 
the examination report.  

The examiner should express an opinion in 
concert with Martinak v. Nicholson, 21 Vet. 
App. 447, 455 (2007), addressing functional 
effects of the bilateral hearing loss and 
whether the Veteran's hearing loss is of such 
severity as to warrant a restriction of his 
activities and employment.  

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner cannot provide an opinion without 
resorting to speculation, such should be 
stated with supporting rationale.  

4.  Thereafter, the RO should readjudicate 
the issues on appeal.  If the decision 
remains in any way adverse to the Veteran, he 
and his representative should be provided 
with a supplemental statement of the case, 
which must contain notice of all relevant 
actions taken on the claim for benefits, to 
include the applicable law and regulations 
considered pertinent to the issues on appeal 
as well as a summary of the evidence of 
record.  An appropriate period of time should 
be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

